            Case 1:21-cv-01833-VSB Document 7 Filed 04/13/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                     4/13/2021
                                                          :
DONNA HEDGES,                                             :
                                                          :
                                         Plaintiff,       :
                                                          :              21-CV-1833 (VSB)
                           -against-                      :
                                                          :                  ORDER
FEED PROJECTS LLC,                                        :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff filed this action on March 2, 2021, (Doc. 1), and filed an affidavit of service on

March 15, 2021, (Doc. 6). The deadline for Defendant to respond to Plaintiff’s complaint was

April 2, 2021. (See Doc. 6.) To date, Defendant has not appeared or responded to the complaint.

Plaintiff, however, has taken no action to prosecute this case. Accordingly, if Plaintiff intends to

seek a default judgment, she is directed to do so in accordance with Rule 4(H) of my Individual

Rules and Practices in Civil Cases by no later than April 26, 2021. If Plaintiff fails to do so or

otherwise demonstrate that she intends to prosecute this litigation, I may dismiss this case for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:       April 13, 2021
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
